DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed July 1, 2022 with respect to the current set of claims have been fully considered and are persuasive.  The previous prior art rejection has been withdrawn.  Specifically, the Examiner finds Applicant’s argument that previous dependent Claim 6 has been incorporated into independent Claim 1, in which the previous prior art rejection, specifically references Broeker, (US 2013/0276908), and Kenley et al., (“Kenley”, US 5,591,344), does not disclose the limitation in this claim, “a heating element thermally coupled to the collection tube for selectively evaporating the leaked water or preventing condensation by keeping an outside of the collection tube above a dew point temperature”.  Thus, the Examiner has withdrawn the prior art rejection.
The Examiner accepts and enters the set of claims filed July 1st, 2022 with this after-final response.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after conducting further searching and consideration of the prior art in the relevant fields of endeavor, the Examiner indicates that independent Claim 1 is allowable over the closest prior art, including Broeker, (US 2013/0276908), and Kenley et al., (“Kenley”, US 5,591,344), since these references do not disclose the added limitation “a heating element thermally coupled to the collection tube for selectively evaporating the leaked water or preventing condensation by keeping an outside of the collection tube above a dew point temperature”, and there is no apparent reason to modify these references to disclose such a limitation in the field of “a filter assembly”.  Additionally, regarding independent Claim 21, Broeker and Kenley do not disclose “a partition…to prevent the light from transmitting directly from the light source to the light sensor” or “a reflective tag” and there is no apparent reason to modify these references to disclose such a limitation in the field of “a filter assembly”.  Furthermore, regarding independent Claim 20, it claims a “refrigerator appliance” with “a cabinet’, “a dispensing assembly” and “a filter assembly” in which the additionally claimed components “a light source’, “a light sensor’ and “a controller...being configured for determining that a leak exists when an intensity of sensed light is reduced by... leaked water” which the Examiner determines would be allowable after conducting prior art and interference searches in the relevant fields of endeavor. The Examiner indicates that the closest prior art includes Krause et al., (“Krause”, US 2015/0143830), which relies upon a RFID sensor and reader to detect any possible leak, (Water Filter Assembly 200 with Sensor 250 and Reader 240, See Figure 5, and See paragraph [0040], Krause), but that Krause does not use a “drain trough” in the position as claimed, or use “a light source” and “light sensor’ in place of an RFID source and sensor. The Examiner also finds that another close prior art reference is Hacker, (US 2006/0151364), which relies upon a light source and light sensor, (Transmitter Segment 119 and Receiver Segment 119, See Figures 14 & 15, and See paragraph [0099], Hacker), but notes that Hacker is not directed to a refrigerator or water filter. Hacker also does not disclose a “drain trough” in the position claimed, or use the light source and light sensor to specifically determine a leak of water. Thus, the Examiner finds no reason to combine the relevant references to arrive at the claimed invention of independent Claim 20. 
Thus, the Examiner allows Claims 1, 3-5, 7-16 & 19-22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779